Title: To George Washington from Gilles de Lavallée, 13 March 1787
From: Lavallée, Gilles de
To: Washington, George



New York 13 March 1787.

I did myself the honor to write to your Excellency upon the subject of manufactures, & enclosed a Copy of a recommendation from Mr Jefferson; you was pleased to return me an answer by which your Excellency informed me that you had forwarded my memorial to the Legislature of Virginia to know their determination upon the matter, which you would do me the favor to send to me. I have waited until this time & have recd no news respecting it; in consequence I have made an engagement with Spain, for which place I shall take my departure this day. I thank your Excellency for your attention; but no establishment of European manufacture can succeed here—America is not suitable for the business on account of the scarsity of money—the deficiency of power in the Government—the personal interest of every member—the want of the confidence of the people in their Rulers—the fluctuation of the Legislature. You have given liberty to America—she has abused it—her manners are corrupted—Craft & subtlety have taken place of good faith—labour is despised—the innocence & modesty of the females is succeeded by effrontry & impudence—the facility of obtaining a divorce has dissolved the sanctity of marriage—the early independence of children has disturbed the peace of families—your Laws have neither energy nor firmness—the disunion of the States facilitates & encourages disobedience &c. &c. I quit America sick of its Liberty, its manners & its laws. I respect & admire its great men, particularly your Excellency—It gives me pain to see that so much is done for a people unworthy of the

benefits—My soul is peirced to see such abuse of Liberty—I am well acquainted with the Laws of the Ancients & moderns—I have travailed through Europe—I am a friend to humanity, I would sacrifice my life for it, but here, my wishes, my desires, my knowledge, my talents are superfluous, useless & even prejudicial—I depart therefore filled with respect & admiration for the great Characters, & with pity for the People. I am with the most profound respect Yr Excllency’s Very Hble Servt

Delavallée.

